 1    DEANNA L. FORBUSH
      Nevada Bar No. 6646
 2    dforbush@foxrothschild.com
 3    COLLEEN E. MCCARTY
      Nevada Bar No. 13186
 4    cmccarty@foxrothschild.com
      FOX ROTHSCHILD LLP
 5    1980 Festival Plaza Drive, Suite 700
      Las Vegas, NV 89135
 6    Telephone: (702) 262-6899
 7    Facsimile: (702) 597-5503
      Attorneys for Plaintiff, Bridget Ward
 8

 9                                    UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11                                                     Case No.: 2:20-cv-02331-JAD-NJK
      BRIDGET WARD,
12

13                       Plaintiff,                        ORDER TO RESET HEARING OF
                                                           MOTION TO DISMISS
14    vs.
                                                           ECF No. 22
15    CITY OF HENDERSON, NEVADA; and
      DOES I through X, inclusive,
16

17                       Defendant.

18           Plaintiff Bridget Ward, by and through her attorneys of record, Deanna L. Forbush, Esq. and

19   Colleen E. McCarty, Esq. of Fox Rothschild LLP, and Defendant City of Henderson, Nevada, by and

20   through its attorneys of record, Anthony B. Golden, Esq. and Charles J. Lee, Esq. of Garg Golden Law

21   Firm, hereby stipulate and agree to reset the hearing of Defendant’s Motion to Dismiss;

22           An Early Neutral Evaluation (“ENE”) session was conducted before Magistrate Judge Elayna

23   J. Youchah on April 15, 2021. The Parties agreed that a continuation of the ENE be scheduled for May

24   26, 2021.

25           The Parties stipulate and agree that the hearing of Defendant’s Motion to Dismiss, which is

26   currently scheduled for June 2, 2021 before the Honorable Jennifer A. Dorsey, be reset for a date

27   convenient to the Court’s calendar in May 2021 in advance of the continued ENE that is scheduled for

28   May 26, 2021. Please note Plaintiff is not available May 11, 2021 or May 17, 2021.


                                                       1
     Active\122360566.v1-5/3/21
 1           This is the first request to reset a hearing made by the Parties and is made in good faith and not
 2   for the purpose of delay.
 3    Dated: May 3rd, 2021.                                   Dated: May 3rd, 2021.
 4
      FOX ROTHSCHILD LLP                                      GARG GOLDEN LAW FIRM
 5

 6    By:/s/ Colleen E. McCarty_______________                By:/s/ Anthony B. Golden_____________
        Deanna L. Forbush                                        Anthony B. Golden
 7
        Colleen E. McCarty                                       Whitney J. Selert
 8      1980 Festival Plaza Drive, Suite 700                     Charles J. Lee
        Las Vegas, Nevada 89135                                  3145 St. Rose Parkway, Suite 230
 9      Attorneys for Plaintiff, Bridget Ward                    Henderson, Nevada 89052
                                                                 Attorneys for Defendant
10                                                               City of Henderson, Nevada
11

12

13                                                  ORDER

14     The hearing of Defendant’s Motion to Dismiss is reset to May 14, 2021 at 10:00 a.m. and will be

15                                         held via video conference.

16           IT IS SO ORDERED.

17
                                                   _________________________________________
18                                                 UNITED STATES DISTRICT COURT JUDGE
19

20                                                           5/4/2021
                                                   DATED: __________________
21

22

23

24

25

26

27

28

                                                         2
     Active\122360566.v1-5/3/21
